 



Exhibit 10.47
Chairman/CEO Retirement Term Sheet

1.   Retirement.

  •   Edward J. Zander (“Executive”) will cease to be Chief Executive Officer
(“CEO”) of Motorola, Inc. (the “Company”) as of the close of business on
December 31, 2007 and will no longer be an officer of the Company as of such
date, but will serve as non-executive Chairman of the Board of Directors of the
Company (the “Board”) until the 2008 annual meeting of stockholders.     •  
Executive will not be nominated or stand for re-election to the Board at the
2008 annual meeting of stockholders.     •   Executive will retire as an
employee of the Company and all of its subsidiaries and affiliates effective as
of the close of business on January 5, 2009 (the “Retirement Date”).     •  
Prior to the Company’s 2008 annual meeting of stockholders, Executive’s right to
serve on corporate, civic or charitable boards or committees shall be subject to
the last sentence of Section 3(a)(ii) of his Employment Agreement (the
“Employment Agreement”) dated as of the 15th day of December 2003, as amended
through May 11, 2007. Following the Company’s 2008 annual meeting of
stockholders, subject to Section 7 of the Employment Agreement, Executive may
serve on corporate, civic or charitable boards or committees. So long as
Executive remains an employee of the Company, Executive may not otherwise
perform services (including consulting services) for any other business.

2.   Payments to Executive.

  •   Executive will continue as a non-officer employee with the title
“Strategic Advisor to the CEO” through the Retirement Date. During 2008,
Executive will assist the Board and the new CEO with transition matters as may
be mutually agreed upon by the new CEO and the Executive.     •   Until the
Retirement Date:

  •   Executive will continue to receive his regular base salary ($1.5 million)
and employee benefits and fringe benefits pursuant to the Employment Agreement
(except that he will no longer have personal use of corporate aircraft). If
corporate aircraft are available, Executive may use corporate aircraft for
travel relating to Company business.     •   Executive will not, however, be
eligible to participate in the annual bonus, mid-range incentive or long-term
incentive described in Section 3(b) of the Employment Agreement during 2008.
(For the avoidance of doubt, Executive will be eligible to receive an annual
bonus, a mid-range incentive payout and a long-range incentive payout for
services through December 31, 2007.)     •   Executive will be provided with an
office and administrative assistance commensurate with his role as a retired CEO
of the Company. Such office shall be located in a non-Company facility at a
location near Executive’s home in California.

 



--------------------------------------------------------------------------------



 



  •   Subject to the third bullet under item 3 (“Effect on Employment
Agreement”) below, the outstanding equity awards listed in Exhibit 1 will vest
on the dates shown therein. Stock options will remain exercisable in accordance
with the terms of the applicable option award document as shown in Exhibit 1.
The equity awards listed in Exhibit 2 will not vest and will be forfeited.

  •   In connection with the Executive’s retirement:

  •   The Company will reimburse Executive for the expenses incurred by
Executive relocating his residence from his apartment in Illinois to his
existing house in California, excluding expenses associated with selling the
apartment in Illinois.     •   For purposes of the Company’s supplemental
retirement plan, upon his retirement, Executive will be credited with a total of
5 years of credited service, and his final average compensation will be
determined as of December 31, 2007.     •   All deferred compensation amounts
and deferred restricted stock units will be paid to Executive at such times and
in such manner as are consistent with the existing plans and the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, or the terms of
any grandfathered deferred compensation plans, as applicable. See Exhibit 3.

3.   Effect on Employment Agreement.

  •   Nothing reflected in this Chairman/CEO Retirement Term Sheet will
constitute a termination of Executive’s employment by the Company without Cause
or give Executive the right to terminate his employment for Good Reason (as
those terms are used in the Employment Agreement).     •   The Executive will
perform the agreements set forth in Section 7 of the Employment Agreement and
will be subject to the provisions of any Stock Option Consideration Agreement or
Restricted Stock Unit Award Agreement between the Company and Executive. For
purposes of Section 7 of the Employment Agreement, the “Date of Termination”
shall mean the Retirement Date.     •   If Executive terminates employment with
the Company prior to January 5, 2009, (1) such earlier date shall be the
“Retirement Date” for purposes of this Chairman/CEO Retirement Term Sheet,
(2) Executive will cease to receive his regular base salary and employee
benefits and fringe benefits and (3) any outstanding equity awards that have not
vested as of the Retirement Date will be forfeited (including equity awards
listed on Exhibit 1).

The Board of Directors approved this Chairman/CEO Retirement Term Sheet on
November 29, 2007.
Executive acknowledges and agrees to the terms of this Chairman/CEO Retirement
Term Sheet.

     
EDWARD J. ZANDER
   
 
   
/s/ Edward J. Zander
  Date: November 29, 2007
 
   

2



--------------------------------------------------------------------------------



 



Exhibit 1
Equity Vesting
Stock Options

                                                              Post-Retirement  
                          Date Exercise Grant Date   Vest Date   Shares   Strike
Price   Period
01/05/04
    01/05/08       377,190     $ 12.97        None
05/04/04
    05/04/08       265,430     $ 16.30        None
02/14/05
    02/14/08       75,000     $ 15.91     90 days
05/03/05
    05/03/08       187,500     $ 15.47     90 days
05/03/06
    05/03/08       200,000     $ 21.25     90 days

In addition, options for 300,000 shares ($17.70 strike price) would vest if the
Company stock price trades at $22 for ten trading days within any thirty
consecutive trading days prior to the Retirement Date and options for 500,000
shares ($17.70 strike price) would vest if the Company stock price trades at $25
for ten trading days within any thirty consecutive trading days prior to the
Retirement Date.
Restricted Stock Units

                  Grant Date   Vest Date   Shares
01/05/04
    01/05/08       200,000  
05/04/04
    05/04/08       43,908  
05/03/06
    11/03/08       50,000  

 



--------------------------------------------------------------------------------



 



Exhibit 2
Equity That Will Not Vest
Stock Options

                              Scheduled         Grant Date   Vest Date   Shares
  Strike Price
02/14/05
    02/14/09       75,000     $ 15.91  
05/03/05
    05/03/09       187,500     $ 15.47  
05/03/06
    05/03/09       200,000     $ 21.25  
05/03/06
    05/03/10       200,000     $ 21.25  

Restricted Stock Units

                  Grant Date   Scheduled Vest Date   Shares
05/03/05
    05/03/10       75,000  
05/03/06
    05/03/11       50,000  

 



--------------------------------------------------------------------------------



 



Exhibit 3
Deferred Cash Compensation

          Form   Payment Timing
2004 Annual Bonus
  January 1, 2008

Deferred RSU Awards

          Form   Payment Timing
2004 RSU Awards
  January 1, 2008
(274,740 RSUs)
       

 